DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-11, 15-20 in the reply filed on 04/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao(USPGPUB DOCUMENT: 2007/0062676, hereinafter Yao) in view of Fan (USPGPUB DOCUMENT: 2012/30/0234524, hereinafter Fan).

Re claim 1 Yao discloses in Fig 6 a heatsink(22/21) assembly comprising
a heatsink(22/21) having a surface (bottom of 22/21) for receiving a heat source(60) (by way of 14/30/12),
a copper insert(40)[0031] and a layer of graphite(12/30), wherein
the copper insert(40) and the layer of graphite(12/30) are arranged on the surface (bottom surface) of the heatsink(22/21) in layers to form a heat transferring assembly (since 14/12/30 placed between 60 and the 22/21 to increase the heat transfer from the heat generating component to the heatsink, this may be considered a heat transferring assembly), and
the heat transferring assembly(14/12/30) is adapted (since 14/12/30 accommodates or conforms to transfer heat this may be interpreted as the heat transferring assembly is adapted to receive a heat source for transferring the heat from the heat source to the heatsink) to receive a heat source(60) for transferring the heat from the heat source(60) to the heatsink(22/21).

Yao does not disclose a layer of low density pyrolytic graphite(12/30) having the density in the range of 0.25 g/cm3 to 1.8 g/cm3,

Fan discloses a layer of low density pyrolytic graphite[0061 of Fan] 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Fan to the teachings of Yao in order to be able to provide a high thermal conductivity/low coefficient of thermal expansion composite [0061]

Yao and Fan do not disclose a layer of low density pyrolytic graphite having the density in the range of 0.25 g/cm3 to 1.8 g/cm3,

Although the combination of Yao and Fan do not disclose a layer of low density pyrolytic graphite having the density in the range of 0.25 g/cm3 to 1.8 g/cm3, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  a layer of low density pyrolytic graphite having the density in the range of 0.25 g/cm3 to 1.8 g/cm3 as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the high thermal conductivity/low coefficient of thermal expansion composite[0061, Fan]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Re claim 2 Yao and Fan disclose the heatsink(22/21) assembly according to claim 1, wherein the layer of low density pyrolytic graphite(12/30) is a compressed layer consisting of one or multiple of sheets (24 of Fan) of low density pyrolytic graphite(12/30).

Re claim 3 Yao and Fan disclose the heatsink(22/21) assembly according to claim 2, wherein the compressed layer of low density pyrolytic graphite(12/30) is on the surface of the heatsink(22/21)   and the copper insert(40) is attached to the heatsink(22/21) on top of the said compressed layer and arranged to hold the said layer in compressed state (since 40 surrounds 12/30 this may be interpreted as arranged to hold the said layer in compressed state), and a surface of the copper insert(40) is adapted to form the surface of the heat transferring assembly(14/12/30).

Re claim 4 Yao and Fan disclose the heatsink(22/21) assembly according to claim 3, wherein the surface of the heatsink(22/21) comprises an indent(26 in Fig 4 of Fan) and the compressed layer of low density pyrolytic graphite(12/30) is arranged in the indent of the surface of the heatsink(22/21) and the copper insert(40) attached to the edges of the intend.

Re claim 6 Yao and Fan disclose the heatsink(22/21) assembly according to claim 2, wherein the compressed layer of low density pyrolytic graphite(12/30) is arranged between two copper insert(40)s to form the heat transferring assembly(14/12/30).

Re claim 7 Yao and Fan disclose the heatsink(22/21) assembly according to claim 6, wherein the two copper insert(40)s are in the form of copper sheets between which the compressed layer of low density pyrolytic graphite(12/30) is arranged.

Re claim 8 Yao and Fan disclose the heatsink(22/21) assembly according to claim 7, wherein the two copper sheets are welded together to form a structure in which the layer of low density pyrolytic graphite(12/30) is held compressed.

The limitations “wherein the two copper sheets are welded together to form a structure in which the layer of low density pyrolytic graphite is held compressed” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Re claim 9 Yao and Fan disclose the heatsink(22/21) assembly according to claim 7, wherein the copper sheets form a top and a bottom of a box-like structure (top14/bottom14), and the compressed layer of low density pyrolytic graphite(12/30) is arranged in the box-like structure. 

Re claim 10 Yao and Fan disclose the heatsink(22/21) assembly according to claim 8, wherein the surface of the heatsink(22/21) comprises an indent(26 in Fig 4 of Fan) and the two copper sheets(top14/bottom14)  with a layer of low density pyrolytic graphite(12/30) compressed between the sheets is arranged in the indent.


Re claim 15 Yao discloses in Fig 10 an electronic device comprising at least one heat generating semiconductor component(60), wherein the electronic device comprises a heatsink(22/21) assembly, the heatsink(22/21) assembly comprising a heatsink(22/21), a copper insert(40)[0031] and a layer of graphite(12/30), wherein
the copper insert(40) and the layer of graphite(12/30) are arranged on the surface of the heatsink(22/21) in layers to form a heat transferring assembly(14/12/30)(since 14/12/30 are placed between the heat generating component and the heatsink to increase the heat transfer from the heat generating component to the heatsink, this may be considered a heat transferring assembly(14/12/30)), and
the at least one heat generating semiconductor component(60) is attached to the heat transferring assembly(14/12/30) for transferring the heat from the semiconductor component to the heatsink(22/21).

Yao does not disclose a layer of low density pyrolytic graphite(12/30) having the density in the range of 0.25 g/cm3 to 1.8 g/cm3

Fan discloses a layer of low density pyrolytic graphite[0061 of Fan] 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Fan to the teachings of Yao in order to be able to provide a high thermal conductivity/low coefficient of thermal expansion composite [0061]

Yao and Fan do not disclose a layer of low density pyrolytic graphite(12/30) having the density in the range of 0.25 g/cm3 to 1.8 g/cm3

Although the combination of Yao and Fan do not disclose a layer of low density pyrolytic graphite having the density in the range of 0.25 g/cm3 to 1.8 g/cm3, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  a layer of low density pyrolytic graphite having the density in the range of 0.25 g/cm3 to 1.8 g/cm3 as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the high thermal conductivity/low coefficient of thermal expansion composite[0061, Fan]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Re claim 17 Yao and Fan disclose the heatsink(22/21) assembly according to claim 8, wherein the copper sheets form a top and a bottom of a box-like structure, and the compressed layer of low density pyrolytic graphite(12/30) is arranged in the box-like structure.

Re claim 18 Yao and Fan disclose the heatsink(22/21) assembly according to claim 9, wherein the surface of the heatsink(22/21) comprises an indent (26 in Fig 4 of Fan) and the two copper sheets(top14/bottom14) with a layer of low density pyrolytic graphite(12/30) compressed between the sheets is arranged in the indent.


Claim(s) 5, 11, 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao(USPGPUB DOCUMENT: 2007/0062676, hereinafter Yao) and Fan in view of Misra (USPGPUB DOCUMENT: 2005/0013119, hereinafter Misra).

Re claim 5 Yao and Fan disclose the heatsink(22/21) assembly according to claim 4, 

Yao and Fan do not disclose wherein a thermal interface material layer(14) is arranged on the surface of the heat transferring assembly(14/12/30).
 
Misra discloses wherein a thermal interface material layer(10)[0004] is arranged on the surface of the heat transferring assembly(24) 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Misra to the teachins of Yao and Fan in order to effectively removing relatively high levels of thermal energy away from a relatively small area [004, Misra]

Re claim 11 Yao and Fan disclose the heatsink(22/21) assembly according to claim 8, 

Yao and Fan do not disclose wherein a thermal interface material layer(14) is arranged between the heat transferring assembly(14/12/30) and the heat sink and on the surface of the heat transferring assembly(14/12/30).

Misra discloses wherein a thermal interface material layer(10)[0004] is arranged between the heat transferring assembly(24) and the heat sink(32) and on the surface of the heat transferring assembly.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Misra to the teachins of Yao and Fan in order to effectively removing relatively high levels of thermal energy away from a relatively small area [004, Misra]


Re claim 16 Yao and Fan disclose the heatsink(22/21) assembly according to claim 1, 

Yao and Fan do not disclose wherein a thermal interface material layer(14) is arranged on the surface of the heat transferring assembly(14/12/30). 

Misra discloses wherein a thermal interface material layer(10)[0004] is arranged on the surface of the heat transferring assembly (24) 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Misra to the teachins of Yao and Fan in order to effectively removing relatively high levels of thermal energy away from a relatively small area [004, Misra]


Re claim 19 Yao and Fan disclose the heatsink(22/21) assembly according to claim 9, 

Yao and Fan do not disclose wherein a thermal interface material layer(14) is arranged between the heat transferring assembly(14/12/30) and the heat sink(32) and on the surface of the heat transferring assembly(14/12/30).

Misra discloses wherein a thermal interface material layer(10)[0004] is arranged between the heat transferring assembly(24) and the heat sink and on the surface of the heat transferring assembly.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Misra to the teachins of Yao and Fan in order to effectively removing relatively high levels of thermal energy away from a relatively small area [004, Misra]


Re claim 20 Yao and Fan disclose the heatsink(22/21) assembly according to claim 2, 

Yao and Fan do not disclose wherein a thermal interface material layer(14) is arranged on the surface of the heat transferring assembly(14/12/30).

Misra discloses wherein a thermal interface material layer(10)[0004] is arranged on the surface of the heat transferring assembly(24) 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Misra to the teachins of Yao and Fan in order to effectively removing relatively high levels of thermal energy away from a relatively small area [004, Misra]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819